COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Sabrenda T. Littles v. Riverwalk Council of Co-Owners, Inc. and JDH
                          Association Management Co.

Appellate case number:    01-16-00790-CV

Trial court case number: 2015-38134

Trial court:              165th District Court of Harris County

Date motion filed:        October 22, 2018

Party filing motion:      Appellant/Cross-Appellee


       The en banc court has unanimously voted to deny appellant/cross-appellee’s motion for en
banc reconsideration. It is ordered that the motion is denied.



Judge’s signature: __/s/ Terry Jennings________
                   Acting for the Court the En Banc Court*

Date: ___November 20, 2018__

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey.